United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
SMALL BUSINESS ADMINISTRATION,
DISASTER ASSISTANCE, AREA TWO,
Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-907
Issued: May 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant filed a timely appeal from the December 14, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration as untimely and failing to establish clear evidence of error. The most recent
merit decision of record is the December 27, 2004 decision denying his traumatic injury claim.
Because he filed his appeal more than one year after this merit decision, pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case. The
only decision properly before the Board is the nonmerit decision denying reconsideration.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits on the grounds that his request was untimely filed and failed to demonstrate
clear evidence of error.

FACTUAL HISTORY
On September 30, 2004 appellant, then a 39-year-old loss verifier, filed a traumatic injury
claim alleging that he sustained a laceration of his left leg and knee and inflammation or
irritation of his pancreas due to the impact of an automobile accident on September 27, 2004. As
he was making a left hand turn from a turn lane in Kissimmee, Florida, an automobile struck the
left side of his vehicle, pushing it sideways into a third vehicle. The employing establishment
stated that appellant was in the performance of duty and received medical care on the date of the
accident. Appellant provided a mailing address in Weatherford, Texas.
On November 26, 2004 the Office sent a letter to appellant’s address of record in Texas,
informing him that he needed to submit additional medical evidence to establish his claim. It
provided him 30 days to provide the requested materials and requested that the employing
establishment forward any medical evidence in its possession. The Office did not receive any
additional information in the allotted time.
By decision dated December 27, 2004, the Office denied appellant’s claim. The Office
found that the evidence was insufficient to establish either that the automobile accident occurred
as alleged or that there was any diagnosis connected to the claimed event.
On September 7, 2005 the Office received hospital intake and nursing records related to
appellant’s treatment following the September 27, 2004 automobile accident. On the day of the
accident appellant was brought to the emergency room in an ambulance. He had a laceration
above his left knee and a contusion on his rib cage. On September 28, 2004 Dr. Muhammad
Hizkil, a Board-certified internist, diagnosed acute pancreatitis.
On March 9, 2006 the employing establishment called the Office to request that
appellant’s claim be transferred to the Dallas District Office. It stated that appellant did not
respond to the Office’s requests because he was on temporary duty and did not receive any
documentation it sent.
On March 10, 2006 the Office received an undated report form from Dr. Hizkil, who
stated that appellant’s diagnosed traumatic pancreatic, left knee laceration and right foot sprain
were caused by his automobile accident. Dr. Hizkil stated that he examined appellant on
September 28, 2004 and discharged him September 29, 2004.
On March 13, 2006 the Office received medical reports prepared by Dr. Hizkil, along
with supporting x-ray reports. On September 28, 2004 Dr. Hizkil stated that appellant had been
involved in an automobile accident and arrived at the emergency room with pain on the right side
of his chest and upper abdominal area. Appellant had no history of loss of consciousness or neck
or back pain. He had a laceration on his left knee, which was sutured in the emergency
department. Dr. Hizkil reviewed appellant’s diagnostic test results and noted that he had a white
blood count of 11,000, hemoglobin of 16.2, a platelet count of 250,000 and an internal
normalization ratio of 0.96. A basic metabolic panel test showed glucose of 138, blood urea
nitrogen of 12, creatine of 1.1 and potassium of 3.7. Appellant’s liver function tests were within
normal limits. His amylase was 196 and lipase was 1138. Cardiac enzymes were negative and
urinalysis was within normal limits. Radiographs of the chest, cervical spine and left knee

2

showed no abnormalities. Dr. Hizkil diagnosed chronic pancreatitis, left knee laceration, right
rib strain and status post motor vehicle accident. Appellant was treated with a regimen of
intravenous fluids and clear liquids. On September 29, 2004 Dr. Hizkil discharged appellant
from the hospital. In his report, he noted that appellant had been admitted with elevated lipase
and amylase levels, which dropped with treatment. Dr. Hizkil stated that appellant’s amylase
and lipase were normal at the time of discharge. He advised appellant to follow up with his
primary care physician in one week and to have his sutures removed at that time. Dr. Hizkil’s
discharge diagnosis was traumatic pancreatitis, resolved; status post motor vehicle accident; left
knee laceration; and right foot sprain.1
On August 16, 2006 appellant telephoned the Office to check the status of his appeal.
The Office informed him that no appeal had been received. He stated that the employing
establishment advised him to submit medical evidence and appeal to their office. On August 22,
2006 the Office faxed appellant a copy of the development letter and the December 27, 2004
decision.
On September 28, 2006 the employing establishment requested reconsideration of
appellant’s claim. It stated that appellant’s claim had been inappropriately handled by their
Atlanta and Fort Worth offices due to inexperienced staff. The employing establishment stated
that appellant was not at fault in any way for the handling of his claim. It confirmed that
appellant had been seriously injured while performing disaster assistance duties in Florida. The
employing establishment provided the accident report form appellant completed on
September 29, 2004, which indicated that the accident happened as he was going to do disaster
verification of properties near Juno Beach, Florida. Appellant provided the names and insurance
information for the other drivers involved in the accident and stated that he had been charged
with the accident for a right of way violation.
On November 17, 2006 the Office notified appellant and the employing establishment
that the request for reconsideration filed by the employing establishment was not valid. The
Office stated that appellant was required to file a request for reconsideration if he wanted to
appeal the denial of his claim.
On November 20, 2006 appellant requested reconsideration of the Office’s December 27,
2004 decision. He stated that he had been in contact with his employing establishment about his
injury several times over the previous two years and that it was his understanding that they were
handling his claim. Appellant stated that he had provided employing establishment personnel
with paperwork and documents pertaining to his claim. Along with his request, he submitted
copies of medical bills, documents related to the accident and correspondence with the
employing establishment. In a police report, prepared on September 27, 2004, Trooper Damaso
Ortiz indicated that appellant turned left in front of an approaching vehicle. Appellant submitted
a vehicle storage receipt for the towing of his car from the scene of the accident and a traffic
ticket for his moving violation.

1

The Board notes that “foot sprain” appears to be a transcription error. The previous day, Dr. Hizkil diagnosed a
sprain of the right rib and discussed appellant’s rib and abdomen pain. There was no mention of a foot injury.

3

On December 5, 2006 the employing establishment submitted administrative documents
related to appellant’s automobile accident. In a February 5, 2006 e-mail to Paul Arrington, the
director of administrative services, appellant stated that he filled out accident forms for the
employing establishment during his three-day stay at the hospital in September 2004. On
discharge he filled out additional claim forms at the employing establishment’s Orlando, Florida
office, where he was informed that he needed to be patient because the workers’ compensation
process took a long time. A few months later, appellant received the letter from the Office
denying his claim. He telephoned the employing establishment, which told him to ignore the
letter because the information about his claim had been sent in, but not processed by the Office.
Appellant followed up with the employing establishment intermittently in 2005 and was told that
the case was being handled and to be patient. The Fort Worth, Texas office of the employing
establishment notified him that he had no reason for concern, because he had three years to file a
claim. When appellant called the Office himself he learned that his claim had been denied for
lack of documentation and that he had few options available.
By nonmerit decision dated December 14, 2006, the Office denied further merit review of
appellant’s claim. The Office found that appellant had not filed his request for reconsideration
within one year and had not presented any clear evidence that the Office’s last merit decision
was incorrect.
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.2 The
Board has found that the imposition of the one-year time limitation does not constitute an abuse
of the discretionary authority granted of the Office under section 8128(a) of the Federal
Employees’ Compensation Act.3
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the application for reconsideration to determine
whether there is clear evidence of error in accordance with section 10.607(b) of its regulations.4
The Office’s regulations provide that the application must establish, on its face, that the appealed
decision was erroneous.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.6 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.7 Evidence which does not raise a
2

20 C.F.R. § 10.607(a).

3

5 U.S.C. § 8128(a); James R. Mirra, 56 ECAB 738 (2005).

4

Thankamma Mathews, 44 ECAB 765, 770 (1993).

5

20 C.F.R. § 10.607(b).

6

Id.

7

Leona N. Travis, 43 ECAB 227, 241 (1991).

4

substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.9 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.10 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.11
ANALYSIS
Appellant filed his request for reconsideration of the Office’s December 27, 2004 on
November 13, 2006. Because it was filed more than one year after the decision, the Board finds
that appellant’s request was untimely. As such, the issue to be resolved is whether appellant has
established clear evidence of error in the Office’s denial of his claim.
The Office denied appellant’s claim on the grounds that he had established neither an
employment incident nor a related medical diagnosis because he had not submitted any evidence.
To establish clear evidence of error in this decision, appellant’s burden of proof requires him to
show that the Office made an error at the time the decision was issued. For purposes of this
analysis, it is immaterial that appellant subsequently submitted evidence that cured the defects
found by the Office in the December 27, 2004 decision.12
Following the denial of the claim on December 27, 2004, appellant and his employing
establishment submitted medical and factual evidence related to his claimed automobile accident
of September 27, 2004 and his subsequent hospitalization. On review of this evidence, the Board
finds that it addresses the factual basis of appellant’s claim, including whether the incident
occurred as alleged and whether he sustained injuries as a result of that accident. Unfortunately,
this evidence is not probative of the issue at hand: whether the Office erred in finding that
appellant had not submitted evidence sufficient to establish his claim by December 27, 2004.13
8

Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

9

Leona N. Travis, supra note 7.

10

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

11

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

12

See Dean D. Beets, 43 ECAB 1153, 1158 (1992) (“The issue, for purposes of establishing clear evidence of
error, is not whether appellant has subsequently submitted medical evidence curing the defects of earlier reports, but
whether those earlier reports in fact failed to establish causal relationship, as the Office found.”)
13

See id. (finding no clear evidence of error when appellant submitted medical evidence that independently
supported causal relationship because the report had no bearing on the probative value of the medical evidence that
was before the Office at the time of its earlier decision). Compare James R. Mirra, supra note 3 at 740 and 743
(finding clear evidence of error when appellant, submitted evidence establishing that he was a federal employee
when the Office had denied the claim solely on the grounds that he was not a federal civilian employee).

5

On September 28, 2006 the employing establishment stated that it had mishandled
appellant’s claim and that he was not at fault for the delays in submitting evidence for his claim.
It later provided an e-mail, sent by appellant, detailing his efforts to advance his claim in 2005
and 2006. In the e-mail, he stated that he received the Office’s December 27, 2004 decision and
was told to ignore it. On November 13, 2006 appellant acknowledged that he did not submit
documents directly to the Office. Though this evidence indicates appellant submitted materials
to employing establishment, it does not show that the Office was in possession of any evidence
supporting his claim when it issued its decision. Neither does it establish that he did not receive
notice of the Office’s request for additional information or the decision denying his claim.
Therefore, the Board finds that appellant has not met his burden of proof to establish
clear evidence of error on the part of the Office is issuing its December 27, 2004 decision.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits on the grounds that his request was untimely filed and failed to demonstrate
clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 14, 2006 is affirmed.
Issued: May 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

